DAY, J.
Equity will not enforce by specific performance a verbal contract to leave an estate, including real and personal property, to another by will, in consideration of personal services, even though the same have been performed, and said contract and performance are shown by clear and convincing evidence, unless the character of the services were not intended to be and are not susceptible of being measured by pecuniary standard, or unless the contract has been so far executed that a refusal would operate as a fraud upon the party who has performed and would result in a denial of just compensation. (Kling v. Bordner, Admr., 65 Ohio St., 86; approved and followed.)
Judgment reserved.
Robinson, Jones, Matthias and Allen, JJ., concur. Wanamaker, J., not participating.